Case 1:19-cv-03153-RLY-TAB Document 138 Filed 07/06/21 Page 1 of 2 PageID #: 1954




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  LYNN STARKEY,                                )
                                               )
         Plaintiff,                            )
                                               )
         v.                                    )
                                               )       CAUSE NO.: 1:19-cv-03153-RLY-TAB
  ROMAN CATHOLIC ARCHDIOCESE                   )
  OF INDIANAPOLIS, INC. AND                    )
  RONCALLI HIGH SCHOOL, INC.,                  )
                                               )
         Defendants.                           )

                PLAINTIFF LYNN STARKEY’S RESPONSE IN OPPOSITION
                 TO DEFENDANTS’ MOTION TO CONTINUE TRIAL DATE

         Plaintiff, Lynn Starkey, (“Starkey”), by counsel, files her response in opposition to

  Defendants’ Motion to Continue Trial Date (Dkt. 135), and states as follows.

         1.      Plaintiff filed her Complaint on July 29, 2019. Dkt. 1. The trial in this case was

  originally scheduled to begin on February 22, 2021. Dkt. 35.

         2.      On January 14, 2021, the U.S. District Court of the Southern District of Indiana

  continued all in person jury trials until at least April 5, 2021, due to the COVID-19 pandemic.

         3.      On February 17, 2021, the Court rescheduled the jury trial in this case to begin on

  August 9, 2021, with the parties’ agreement on selecting that date. Dkt. 128.

         4.      Defendants have filed a Motion for Summary Judgment/Alternative Motion for

  Judgment on the Pleadings, which is fully briefed and awaiting a ruling. Dkt. 114, 126, 132.

         5.      If the Court denies Defendants’ dispositive motion, this case should proceed to trial

  as soon as possible. The trial has already been continued once due to COVID-19, and Starkey’s

  case will have been pending for more than two years by the currently scheduled trial date.
Case 1:19-cv-03153-RLY-TAB Document 138 Filed 07/06/21 Page 2 of 2 PageID #: 1955




         6.      Defendants’ pending appeal, or future attempts to file interlocutory appeals, should

  not delay the trial date. Starkey has filed a motion to dismiss the current appeal with the Seventh

  Circuit Court of Appeals, because this Court declined to certify its prior order for interlocutory

  appeal, and the appeal does not meet the requirements of the collateral order doctrine. If

  Defendants attempt to file an interlocutory appeal out of a future ruling from this Court, they will

  first need to seek permission from both this Court and the Seventh Circuit before they are permitted

  to further appeal. Moreover, even if a future interlocutory appeal is certified by this Court and

  accepted by the Seventh Circuit, that would not automatically stay the trial date.

         7.      Defendants will not be deprived of any First Amendment arguments or defenses if

  this matter proceeds to trial before appellate resolution of any of Defendants’ First Amendment

  defenses. If they have any grounds for another appeal, Defendants may appeal from an entry of

  final judgment.

         WHEREFORE, Plaintiff Lynn Starkey respectfully requests that the Court deny

  Defendants’ Motion to Continue Trial Date.



         Date: July 6, 2021                            Respectfully submitted,

                                                       /s/ Christopher S. Stake__________
                                                       Kathleen A. DeLaney (#18604-49)
                                                       Christopher S. Stake (#27356-53)
                                                       DELANEY & DELANEY LLC
                                                       3646 Washington Blvd.
                                                       Indianapolis, IN 46205

                                                       Attorneys for Plaintiff Lynn Starkey




                                                   2
